Citation Nr: 1801862	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran had active service from August 8, 1995 to October 22, 2007.  The period of service from August 8, 1995 to November 28, 1999 was honorable.  The period of service from November 29, 1999 through October 22, 2007 was dishonorable.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Roanoke, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedurally, the Veteran was denied service connection for OSA in the March 2010 rating decision.  The Veteran submitted a notice of disagreement in April 2010.  In response to an August 2010 statement of the case, the Veteran perfected his appeal in September 2010.

The Board remanded the case in a January 2014 decision for further development.  In February 2016, the Board issued a denial for entitlement to service connection for OSA.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) with the Court.  In September 2016, the Court granting the Joint Motion, vacated the March 2017 Board decision, and remanded the case to the Board for further action consistent with the JMR.  The Board remanded the case in February 2017 for further development.  The case has since returned for further appellate consideration.

The Board also observes that at the beginning of the appeal, the Veteran was represented by The American Legion.  Thereafter, the Veteran appointed attorney, Daniel Krasnegor, as his representative, in a December 2016 VA Form 21-22a, effectively revoking the prior representation by The American Legion.  Accordingly, the Board recognizes Daniel Krasnegor as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's OSA is related to his honorable period of active duty service. 


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by the Veteran's honorable period of service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnosis of OSA is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are not for consideration.  See Walker, supra.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran seeks service connection for OSA.

As a preliminary matter, as noted above, the Veteran served from August 1985 to November 1999 and November 1999 to October 2007.  In June 2008, the RO found that the Veteran's period of service from November 29, 1999 through October 22,  2007 was not honorable for VA purposes.  The Veteran did not appeal that finding.  VA benefits are not payable unless the period of service that the claim is based upon was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12(a) (2017).  Therefore, service connection is barred for any disability incurred in or aggravated by the Veteran's second period of service.  

The threshold consideration for any service connection claim is the existence of a current disability and the weight of the competent evidence in this case demonstrates that the Veteran is diagnosed with OSA.  In this regard, the Veteran was afforded a VA sleep study in July 2009 where he was diagnosed with OSA.  Thus, the first element required for direct service connection, the existence of a present disability, is met as OSA is diagnosed.  

With regard to the second element, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records (STRs) reveal no complaint, treatment or diagnosis of OSA during the Veteran's first period of service.  

In support of his claim, the Veteran submitted an April 2010 nexus opinion letter from the VA examiner that diagnosed him in July 2009.  The examiner stated,

[i]t is noteworthy that he was discharged from the Navy in October, 2007, less than two years before his diagnosis.  Sleep apnea commonly is present for many years, or even decades, prior to formal diagnosis.  Given this, I think it is at least as likely as not that he suffered from this condition while on active duty in the military.  

The examiner, however, did not take into account the fact that the Veteran's period of service from November 1999 through October 2007 was dishonorable, and therefore service connection could not be granted for a disability that was incurred in or aggravated during that time.  Although the examiner stated that OSA could be present for years or decades, his opinion did not show that the Veteran's OSA began during his first, honorable period of active service, as opposed to his second period of service, which was dishonorable.  Therefore, the nexus letter did not provide probative evidence in support of the Veteran's claim.  

Pursuant to the January 2014 Board remand, an addendum medical opinion was requested to determine whether the Veteran's OSA was related to his honorable period of service.  In a May 2014 medical opinion, the VA examiner noted that the Veteran reported that he snored since 1995, woke up during the night, was sleepy during the day, but did not seek treatment until 2007.  The examiner determined the Veteran's OSA was less likely as not secondary or related to his military activities as "OSA is idiopathic/no cause, lots of people have sleep apnea without being in service..."  In addition, the examiner determined that he could not etiologically relate the Veteran's OSA to his honorable period of service and stated "that it's hard to answer besides 'POSSIBLE' since it was not possible to pin point [an] exact date [of] onset."  The report also referenced a May 2014 email from the July 2009 VA examiner that gave an opinion, however, the email was not a part of the record.  

Accordingly, pursuant to the September 2016 CAVC remand and subsequent February 2017 Board remand, the May 2014 email was obtained.  When asked if the Veteran's OSA was related to his honorable period of service, the July 2009 VA examiner stated, 

[w]hile it is true that sleep apnea can be present for years, or even decades, prior to its diagnosis, the period of 10 years between his military service and his diagnosis makes this problematic.  I believe I can say that it is possible that he had the disorder while on active duty, but I can't say a whole lot more than that.

Speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the May 2014 medical opinion and the May 2014 email opinion are not probative.  

In his September 2010 VA Form 9, the Veteran asserted that the April 2010 positive nexus opinion could not be overlooked and stated that OSA is often undiagnosed because, "[a]ccording to a recent report from the National Sleep Commission, 'physicians tend to not ask their patients about sleep.'"  Essentially, the Veteran asserts that he had OSA prior to when it was diagnosed in 2009.  However, the question in this case is more narrow.  In this case, the evidence must address whether he had OSA as a result of his first period of active service from August 1995 to November 28, 1999.  

The Veteran is competent to report observable symptoms such as problems sleeping and daytime fatigue in 1995, during his honorable period of service.  Layno v. Brown, 6 Vet. App. 465 (1994).  His discussion of his symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's OSA had its onset during his period of honorable service from August 1995 to November 28, 1999, or his dishonorable service from November 29, 1999 to October 2007, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's OSA requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, a VA examiner has stated that it is not possible to pin point when the OSA began.  The Veteran's lay etiology opinion is not competent evidence.  

There is no probative medical or lay evidence of record to support the conclusion that the Veteran's OSA began during his first period of honorable service from August 1995 to November 28, 1999.  Therefore, the in-service incurrence or aggravation and nexus element of the service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the evidence of record weighs against the claim of service connection for OSA.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.





____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


